Order filed January 8, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-12-00513-CV
                                    ____________

                  SUNCHASE AMERICAN, LTD, Appellant

                                        V.

                         ELBERT WARNER, Appellee


                    On Appeal from the 212th District Court
                            Galveston County, Texas
                      Trial Court Cause No. 10CV3896-A

                                     ORDER
      Appellant's brief was due December 18, 2012. No brief or motion for
extension of time has been filed.

      Unless appellant submits its brief, and a motion reasonably explaining why
the brief was late, to the clerk of this court on or before February 7, 2013, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM